   Case 0:21-cr-60001-AMC Document 1 Entered on FLSD Docket 09/16/2020 Page 1 of 5

AO 91(Rn'
        .11/11) CriminalComplaint

                                 UNITED STATES D ISTRICT C OURT
                                                      forthc
                                            Southem DistrictofFlorida

               Unittd StatesofAmerica                    )
                            v.                           )
          MARC BENJAMIN NAHABEDIAN                       )     CascNo
                                                         )               20-œ -6442-Valle
                                                         )
                                                         )
                                                         )
                      Del;
                         oul
                         . anqxl --'

                                         CRIM INAI-CO M PLAINT
        1,thccomplalnantln thlscase,s'
                                     tatethatthefbllowing istruetothe bestofmyknowledgeand belief.
Onoraboutthcdatets)of Jul y2014throughJuly2019     inthecountyof                         Broward         inthe
   Soutl'
        em     Districtof     Flori
                                  da       ,thcdefendantts)violated:
        CœleJcc//on                                           (M ènseDescrtplion
18U.S.C.â641                            R eftofGovernmentFunds




        n iscriminalcomplaintisbascd on thcscfacts:
See attached affi
                davi
                   t.




        O Continucd on thcattached shcet


                                                                               Conpl
                                                                                   aiv nts
                                                                                         '.s'
                                                                                            i
                                                                                            p lrzrxrr
                                                                   Ramon A.De Leon,Speci
                                                                                       alAgent,SSA-OIG
                                                                                Ptimml?'
                                                                                       te
                                                                                        lzpcand f/f/tz

Swonlin my prcscnceb)'FACETIM E Vidco

Datc:          W /15/2020                                                                         #<A
                                                                                  Judge'
                                                                                       swfgêwrl
                                                                                              zre

City and state:               FortLauderdale,Fl
                                              orida                     Alti
                                                                           a 0.Valle,U.S.Magistrate Judge
                                                                                Printednamea?xftitle
Case 0:21-cr-60001-AMC Document 1 Entered on FLSD Docket 09/16/2020 Page 2 of 5



                  AFFIDA VIT IN SUPPO RT O F CR IM INA L CO M PLA INT

         1,Ram on A .De Leon,being firstduly sw orn,hereby depose and state asfollow s:

                                       INTRO DUCTION

         l.     Iam a SpecialAgentwith the SocialSecurity Administration (SSA)Officeof
  lnspectorGeneral(t(SSA-OlG'')and have been sosinceFebruary2019. Priortothat,lwasa
  SpecialAgentwith the U.S.Departmentof State,DiplomaticSecurity Service ($$DSS'')for
  approxim ately six years. Throughoutthe course of m y career,Ihave participated and directed

  num erouscrim inalinvestigations involving identity theft,fraud againstthe governm ent,and other

  illegalschem es affecting the governm ent and financialinstitutions. Through m y training and

  experience, I am fam iliar with the tactics,m ethods,and techniques individuals use to com m it

  varioustypesoffraud.

                This affidavit is made in support of a complaint charging Marc Benjamin
  Nahabedian(SSNAHABEDIAN'')withaviolationofTitle l8,United StatesCode,Section641,
  com m only referred to as Conversion,Embezzlem ent,and TheftofGovernm entFunds. The facts

  set forth in this affidavit are based on inform ation obtained from other individuals in this

  investigation, as w ell as review of docum ents and records related to this investigation. This

  affidavit is intended to show m erely that there is sufficient probable cause for the requested

  warrant;as such,itdoes notsetforth allofmy knowledgeaboutthism atter.

                                         DEFINITIO N S

                          SocialSecurityRetirementInsuranceBeneft
                The SSA adm inisters the Retirem ent lnsurance Benefits program under the

  authority ofthe SocialSecurity Actof 1935,as am ended;Public Laws 74-271,92-603,95-216,

  96-473,96,-499,97-123;42U.S.C jj401-433.
Case 0:21-cr-60001-AMC Document 1 Entered on FLSD Docket 09/16/2020 Page 3 of 5



                The SocialSecurity Adm inistration Act and related law s establish a num ber of

  programsthathavethebasicobjectiveofproviding formaterialneedsofindividualsandtheir
  familiesincludingretirementinsurance.Theobjectiveoftheretirementinsurancebenefitsisto
  replace part of the earnings lost because of retirem ent.M onthly benefhs are paid to eligible

  workersand theireligibledependents.

                M onthlyretirementinsurancebenefits(also called old ageinsurancebenefits)may
  be payable to an individualage 62 or over who m eets the earnings requirem entto being fully

  insured. M onthly spouse'sand child'sinsurancebenefitsare payable on the earningsrecord ofan

  individualentitled to retirem entbenefitsifthey are eligibleauxiliaries.

         6.      SocialSecurity benefitsare based upon the worker'searningsasestablished by the

  SSA .Forthisreason,the SSA m aintainsacompleterecord ofthe earningsofeach w orkercovered

  by SocialSecurity.These earningsare used to determ ineentitlem entto retirem entbenefitsand the

  m onthly am ountofbenefits.

                 SSA policy statesthatentitlementto retirementinsurancebenefitsendsthemonth

  beforethe m onth in w hich the beneficiary dies.Since the claim antm ustbe entitled foran entire

  m onth,the m onth in which death occurs isnotan entitlem entmonth.


                                       PR OBABLE CAUSE

         8. TheinvestigationwasinitiatedwhentheSSA-OIG OfficeofAudit(OA),conducted
  an audit of Florida death records and SSA beneficiary records, in order to identify possible

  deceased individuals continuing to receive SSA benefitpaym ents. The audit determ ined that

  ShelahH.Dillard(ûiDillard'')wasarecipientofSocialSecurityretirementbenefits,from January
  2005 through July 2019,although she had died in Florida on July 4,2014.The OA referred the

  m atlerto the SSA -O IG Jacksonville oftice forinvestigation,w hich notified the SSA ofDillard's

  death,contacted CenterState Bank located in Davenport,Florida,w here the accountin which the
Case 0:21-cr-60001-AMC Document 1 Entered on FLSD Docket 09/16/2020 Page 4 of 5



  funds were being deposited,Iearned thatno funds rem ained in the account,and determ ined that

  NAHABEDIAN wastheprimarysubjectofthetheft,whohadsincemovedtoSouthFlorida.The
  SSA-O IG Jacksonvilleofficetransferred the investigation to the SSA-O IG FortLauderdale office.

         9.   Florida Departm ent of Health records list NAHA BED IAN ,D illard's son,as the

  informantin the death certificate issued forD illard,w ith a recorded addressof5130 Pecan Road,

  SilverSpringsShores,FL 34472.

         10. SSA records Iist5l30 Pecan Road,Ocala,FL 34472,asthe address on record for

  Dillard, and indicate that her retirement benetits were electronically deposited in a checking

  accountmonthly,in an amountof$950.40,held atCenterState Bank ending in 1604.The SSA
  determ ined thatapproximately $59,406.60 wasdeposited inDillard'sCenterStateBank account

  afterherdeath afterherdeath on July 4,2014.

         l1. The Florida Departm entofHighway Safety and M otorVehicles,Driverand Vehicle

  lnformation D atabase lists 5130 Pecan Road, Ocala, FL 34472 as a m ailing address for

  NAHA BEDIAN from on oraboutApril28,2014 through on oraboutSeptem ber29,2015.

         l2. CenterState Bank recordsobtained pursuantto a Grand Jury Subpoena indicated that

  NA HA BED IAN and hisw ife were authorized signerson the account,and showed thaton July 4,

  2014,the day ofDillard'sdeath,the accountheld a negative balance of-$5.89. M oreover,the
  only recurring depositsinto theaccountduring the period covered by them onthly statem entsaûer

  D ILLARD'Sdeath were the monthly SSA Title 2 benefitspaid to Sheila H.Dillard.

              Thereafter, the records show that the funds w ere generally withdrawn from the

  accountvia recurring debit,ACH transactions,and personalchecks,including m ultiple recurring

  credit card paym ents from the account,specifically listing N AHA BED IAN as the beneticiary

  including paym ents to NAHABEDIAN 'S accounts with Barclays Bank,CapitalOne,Discover,
Case 0:21-cr-60001-AMC Document 1 Entered on FLSD Docket 09/16/2020 Page 5 of 5



   American Express,Chase.PNC,and M errick Bank. as w eli as numerous other accounts and

   purchasesincluding BestBuy.

          14. On February 28,2020,SSA-O IG conducted an interview w ith N AHABEDIAN at

  his current address in FortLauderdale. During the course of the interview , N AH ABED G N

   admittedtbathe wasawarethathisdeceased mothercontinutd to receive SSA benefstsaherher

  demhandthathewasajointaccountholderintheCenterStateBankaccountwherctheSSA had
  deposited hismother'sbenefits. Thereafter.headmitted thathe had nonetheleks used the SSA
  funds deposited into the account after his mother's death, and since his m ove down to Ft.

   Lauderdale.to pay forhispersonalexptnses, becatlse hisbusiness wasnotdoing wellatthetim e   .




                                        CON CLUSIO N

               Based on the foregoing, I submit there is probable cause to believe that

  N       EDIA N know ingly converted approxim ately 60 m onthly paym entss totaling $59,406.60

  in Sœ ialSecurity retirem entbenetits intended f0rhism othera from July 2014 through July 2019,

  in vkolation ofTitle l8,United SlatesCode,Section 641 .




                FUR TH ER YOUR A FFIAN T .&z1YE TH NA UGH Y




                                                    SpecialAgentRam on A.D e Leon
                                                    SocialSeculity Adm inistration
                                                    Oflice oflnspectorGeneral

  Sworn to and subscribed betbreme
  via Face-rim e this lsthday ofSepttm ber,2020.


                           W X     .
  Hon.Alicia 0 .Valle
  U.S.M agistrate Judge
